EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Matthew Seifert (Reg. No. 68,474) on 02 March 2021.

The application has been amended as follows: 

	1) Claim 1, sixth line, before the first recitation of “zinc oxide” at the beginning of the line, there is added ---b.---

	2) Claim 13 is amended as follows 
Claim 13.    (Currently amended) The method according to claim 1, wherein the oral care composition comprises:
a.    about 1.0% zinc oxide,
b.    about 0.5% zinc citrate, and
.

	3) Claims 14 and 15 are cancelled without prejudice thereto.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612